TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00295-CV




                                 In re Abbott Laboratories, Inc.




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Abbott Laboratories has filed a petition for a writ of mandamus challenging the

portion of the district court’s order dated May 18, 2006, compelling production of the documents

numbered 21, 26, 40, 43, 45-47, 54, and 62-67 on its privilege log. We have reviewed the

documents in camera and we cannot hold that the district court’s order was a clear abuse of

discretion. See Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992). Accordingly, we deny Abbott’s

petition for a writ of mandamus and lift our stay of the district court’s order.




                                               Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: June 21, 2006